Citation Nr: 1047722	
Decision Date: 12/23/10    Archive Date: 12/30/10

DOCKET NO.  07-11 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUE

Entitlement to service connection for non-Hodgkin's lymphoma, 
characterized as immunoblastic plasmocytic lymphoma.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel






INTRODUCTION

The Veteran served on active duty from May 1968 to December 1969.  

This appeal to the Board of Veterans' Appeals (Board) arises from 
a July 2006 rating decision, in which the RO denied a claim for 
service connection for immunoblastic plasmocytic lymphoma.


FINDINGS OF FACT

1.  The Veteran had active service in the Republic of Vietnam 
from October 1968 to December 1969.

2.  The medical evidence of record indicates that the Veteran has 
been diagnosed with immunoblastic plasmocytic lymphoma.

3.  The medical evidence of record indicates that immunoblastic 
plasmocytic lymphoma can be classified as a non-Hodgkin's 
lymphoma.


CONCLUSION OF LAW

The criteria for service connection for non-Hodgkin's lymphoma, 
characterized as immunoblastic plasmocytic lymphoma, as a result 
of herbicide exposure have been met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1116, 1154, 5103, 5103A (West 2002 & Supp. 2009); 38 
U.S.C.A. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2010).  Given the favorable outcome detailed below, an 
assessment of VA's duties under the VCAA is not necessary.

II.  Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service connection may be 
granted for any disease diagnosed after discharge from service 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Absent affirmative evidence to the contrary, there is a 
presumption of exposure to herbicides (to include Agent Orange) 
for all veterans who served in Vietnam during the Vietnam Era 
(the period beginning on January 9, 1962, and ending on 
May 7, 1975). 38 U.S.C.A. § 1116(f) and 38 C.F.R. § 
3.307(a)(6)(iii).

"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the conditions 
of service involved duty or visitation in the Republic of 
Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  The United States Court 
of Appeals for the Federal Circuit recently clarified that 
service in the Republic of Vietnam is interpreted as requiring 
service on the landmass of Vietnam and, in January 2009, the 
United States Supreme Court denied a petition for further review.  
Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert denied, 77 
U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).

If a Veteran was exposed to an herbicide agent (to include Agent 
Orange) during active military, naval, or air service, the 
following diseases shall be service-connected if the requirements 
of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of 
such disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne, Hodgkin's disease, multiple myeloma, non- 
Hodgkin's lymphoma, chronic lymphocytic leukemia (CLL), Type 2 
diabetes (also known as Type 2 diabetes mellitus or adult-onset 
diabetes), acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer of 
the lung, bronchus, larynx or trachea), and soft-tissue 
carcinomas (other than osteosarcoma, Kaposi's sarcoma, or 
mesothelioma). 38 C.F.R. § 3.309(e).  Thus, a presumption of 
service connection arises for a Vietnam veteran (presumed exposed 
to Agent Orange) or, alternatively, a veteran without Vietnam 
service with competent evidence of herbicide exposure, who 
develops one of the aforementioned conditions.  VA has determined 
that there is no positive association between exposure to 
herbicides and any other condition for which it has not 
specifically been determined that a presumption of service 
connection is warranted.  See 59 Fed. Reg. 341-346 (1994); see 
also 61 Fed. Reg. 57586-57589 (1996).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. §§ 3.102.

In this case, the Veteran's service in Vietnam from October 1968 
to December 1969 has been confirmed.  Hence, the provision of 
38 U.S.C.A. § 1116(a)(2) and 38 C.F.R. §§ 3.307 and 3.309(e), 
which indicate that certain diseases may be presumed to have 
resulted from exposure to certain herbicide agents such as Agent 
Orange, are applicable.  The specified diseases include non-
Hodgkin's lymphoma, if manifest to a compensable degree at any 
time after service.  38 U.S.C.A. § 1116 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2010).

Accordingly, the Veteran is entitled to application of the 
presumptive provisions of 38 C.F.R. §§ 3.307 and 3.309 in order 
to establish service connection for the claimed disability.  
Hence, the sole question at issue, discussed in greater detail 
below, is whether or not the Veteran has a current diagnosis for 
a non-Hodgkin's lymphoma.

In this case, private medical records clearly demonstrate a 
diagnosis of immunoblastic plasmocytic lymphoma, which was 
corroborated by VA examination dated in July 2006.  Critically, 
the VA examiner also indicated that the Veteran's disease could 
be broadly classified as a non-Hodgkin's lymphoma since it was of 
plasma cell or B-cell origin.  

The Board notes that two medical opinions have been associated 
with the record addressing the etiology of the Veteran's 
immunoblastic plasmocytic lymphoma.  In December 2005, the 
Veteran's private treatment provider opined that the lymphoma was 
likely related to his in-service exposure to herbicides in 
Vietnam, particularly because it was plasmacytic.  In July 2006, 
the VA examiner opined that it was at least as likely as it was 
not that the Veteran's disease was a post-renal transplant 
immunoproliferative disorder secondary to the organ 
transplantation and the immunosuppressive treatment.  

Again, two opinions are of record, one which relates the claimed 
disorder to herbicide exposure in service and another that 
attributes the current disorder to another cause.  Both opinions 
are detailed and both reference relevant medical history.  The 
Board finds no sound basis for favoring one over the other and, 
notably, the VA examiner did not expressly refute the possibility 
that herbicides were responsible for the current disorder.  
Accordingly, the Board finds the evidence to be at least in 
equipoise with respect to whether the Veteran's immunoblastic 
plasmocytic lymphoma is due to his herbicide exposure during 
service.  

In conclusion, service connection for non-Hodgkin's lymphoma, 
characterized as immunoblastic plasmocytic lymphoma, as a result 
of herbicide exposure is warranted.  Gilbert, 1 Vet. App. 49, 55 
(1990).


ORDER

Service connection for non-Hodgkin's lymphoma, characterized as 
immunoblastic plasmocytic lymphoma, is granted, subject to 
governing criteria applicable to the payment of monetary 
benefits.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


